Case 1:18-cv-07454-RPK-VMS Document 87 Filed 06/19/20 Page 1 of 12 PageID #: 1128




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF NEW YORK


       CHINA SOUTHERN AIRLINES CO., LTD.,

               Plaintiff,

       v.

       THE PORT AUTHORITY OF NEW YORK
       AND NEW JERSEY, SWISSPORT USA, INC.,
       DELTA AIR LINES, INC., JFK INTERNATIONAL
       AIR TERMINAL LLC, and KUWAIT AIRWAYS
       CORPORATION,                             PLAINTIFF’S RULE 14(a)(3)
                                                CLAIMS AGAINST THIRD-
            Defendants.                         PARTY DEFENDANT

                                                             1:18-cv-07454 (RJD) (VMS)

       SWISSPORT USA, INC,

               Defendant/Third-Party Plaintiff,

       v.

       BRITISH AIRWAYS PLC,

              Third-Party Defendant.



            Pursuant to Federal Rule of Civil Procedure 14(a)(3), Plaintiff CHINA SOUTHERN

  AIRLINES CO., LTD. (“CSA”), herein states the following claims against Third-Party Defendant

  BRITISH AIRWAYS PLC (“British Airways” or “Third-Party Defendant”):

                                       NATURE OF THE ACTION

  1.        This action was commenced by CSA on December 31, 2018 in the United States District

            Court for the Eastern District of New York to recover money damages in connection with

            a) an indemnity claim for alleged property damage to a Kuwait Airways 777-300ER aircraft




                                                    1
Case 1:18-cv-07454-RPK-VMS Document 87 Filed 06/19/20 Page 2 of 12 PageID #: 1129




        9K-AOC (“the Kuwait Aircraft”) and b) property damage and other related damages to

        Plaintiff CSA’s 777-300ER aircraft bearing registration number B-7185 (“the CSA

        Aircraft”), all of which arose from an accident at John F. Kennedy International Airport in

        Queens, New York (“JFK Airport”) on January 5, 2018 (“the Accident”).

  2.    On May 1, 2019, CSA filed a Second Amended Complaint, naming as defendants

        Defendant/Third-Party Plaintiff Swissport USA, Inc. (“Defendant Swissport”), The Port

        Authority of New York and New Jersey (“Defendant Port Authority”), Delta Air Lines,

        Inc. (“Defendant Delta”), JFK International Air Terminal LLC (“Defendant JFKIAT”), and

        Kuwait Airways Corporation (“Defendant Kuwait”).

  3.    On March 2, 2020, Defendant Swissport filed a Third-Party Complaint against British

        Airways PLC, alleging that, if Defendant Swissport is found liable to CSA for the damages

        asserted in this action, such liability arose from the acts and/or omissions of British Airways

        PLC.

                                      JURISDICTION AND VENUE

  4.    Plaintiff is a foreign corporation with its principal place of business in China.

  5.    Plaintiff is authorized to do business in the United States and the State of New York.

  6.    Third-Party Defendant British Airways PLC is a foreign corporation with its headquarters

        located at Waterside, UB7 GB Harmondsworth, Middlesex, England. Defendant British

        Airways operates and provides inter alia flights and ground handling services at airports

        worldwide, including JFK airport.

  7.    At all relevant times, Defendant British Airways was and has been continuously doing

        business in the State of New York.

  8.    This Court has jurisdiction over Third-Party Defendant British Airways pursuant to 28




                                                   2
Case 1:18-cv-07454-RPK-VMS Document 87 Filed 06/19/20 Page 3 of 12 PageID #: 1130




        U.S.C. § 1332 as the citizenship of the parties is diverse and the amount in controversy

        exceeds Seventy-Five Thousand Dollars ($75,000), exclusive of interest and costs.

        The claims asserted herein also fall under the Court’s supplemental jurisdiction

        pursuant to 28 U.S.C. § 1367 as it relates to Plaintiff’s original claim asserted in the

        captioned action and forms part of the same cause or controversy under Article III of

        the United States Constitution.

  9.    This Court has in personam jurisdiction over Third-Party Defendant British Airways

        pursuant to New York Civil Practice Law and Rules sections 301 and 302. British

        Airways conducts business in the State of New York in connection with the provision

        of services for common carriers, airport operations, and airport safety.

  10.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2), and 65 McKinney's

        Cons. Laws of NY § 7106.



                            FACTS COMMON TO ALL CLAIMS

  11.   On January 5, 2018, the CSA Aircraft was legally authorized to be present within JFK

        Airport.

  12.   On January 5, 2018 the CSA Aircraft was being towed by Defendants Swissport and

        Third party defendant British Airways.

  13.   On January 5, 2018, in order to assist in the towing operation, an employee for Third-Party

        defendant British Airways was assigned to perform duties as a “brake rider” or “engineer”

        and was situated in the cockpit of the CSA Aircraft.

  14.   On January 5, 2018, defendant Kuwait’s Aircraft was located at an area of JFK Airport

        designated by a particular number and remote from Terminal 4, namely a “hardstand”



                                                 3
Case 1:18-cv-07454-RPK-VMS Document 87 Filed 06/19/20 Page 4 of 12 PageID #: 1131




        bearing number 63.

  15.   As of the time of the Accident and prior thereto, the Kuwait Aircraft was parked at

        Hardstand 63 in such a manner as the nosewheel was not at the stop mark designated on

        the ground for B777-300 aircraft.

  16.   As of the time of the Accident and prior thereto, agents of defendant The Port

        Authority, including but not limited to defendant JFKIAT and defendant Delta (“the

        Agents”), were under its employ, direction, control, supervision and contractual

        obligation with regard to the instructions communicated to aircraft concerning

        movement at JFK Airport, including the CSA Aircraft and Kuwait Aircraft.

  17.   As of the time of the Accident and prior thereto, the Agents instructed that the Kuwait

        Aircraft park at Hardstand 63.

  18.   As of the time of the Accident, the Kuwait Aircraft was partially obstructing Taxiway BB.

  19.   Prior to the Accident, the Agents instructed that defendants Swissport and British Airways

        tow the CSA Aircraft through Taxiway BB in order to park at Hardstand 73.

  20.   Prior to instructing defendants Swissport and British Airways to move the CSA Aircraft

        through Taxiway BB, one or more of the Agents closed or attempted to close Taxiway BB

        to aircraft in excess of Category III and limited Taxiway BB to only A320 and B737

        aircraft.

  21.   While the CSA Aircraft was being towed by Swissport and British Airways on Taxiway

        BB, the CSA Aircraft came into contact with the Kuwait Aircraft.

  22.   The contact between the CSA Aircraft and the Kuwait Aircraft caused damage to the CSA

        Aircraft.

  23.   Kuwait Airways has alleged in a counterclaim against CSA that the contact between the



                                                4
Case 1:18-cv-07454-RPK-VMS Document 87 Filed 06/19/20 Page 5 of 12 PageID #: 1132




        Kuwait Aircraft and CSA Aircraft caused damage to the Kuwait Aircraft in an amount in

        excess of $12,000,000.00 (twelve million United States dollars).

                             FIRST CLAIM - BREACH OF CONTRACT
                          (as against Third-Party Defendant British Airways)

  24.   CSA repeats, reiterates, and realleges each and every allegation set forth in foregoing

        paragraphs number “l” through “23” with the same force and effect as if more fully set forth

        herein.

  25.   At all times relevant, a written agreement has been and continues to be in full force and

        effect as between Plaintiff CSA and Defendant British Airways (“the British Airways

        Agreement”) with regard to, among other things, ground handling services, including

        “brake riding” services, provided by British Airways at JFK Airport.

  26.   Pursuant to the British Airways Agreement, British Airways agreed to provide safe and

        secure ground handling services, coordinate with all third-parties at JFK airport, and to

        ensure that CSA’s service standards would be met.

  27.   By virtue of the British Airways Agreement, Defendant British Airways was obligated to

        ensure, among other things, safe passage, ingress and egress through Taxiway BB and to

        Hardstand 73.

  28.   Defendant British Airways failed to secure the safe passage, ingress and egress through

        Taxiway BB and to Hardstand 73.

  29.   Defendant British Airways’ failure to secure the safe passage, ingress and egress of the

        CSA Aircraft through Taxiway BB was the cause of the Accident and damages sustained

        by Plaintiff.

  30.   Defendant British Airways’ failure to secure the safe passage, ingress and egress of the

        CSA Aircraft through Taxiway BB was a material breach of the British Airways’


                                                 5
Case 1:18-cv-07454-RPK-VMS Document 87 Filed 06/19/20 Page 6 of 12 PageID #: 1133




        Agreement.

  31.   The breach of the British Airways’ Agreement by Defendant British Airways was the cause

        in fact and legal cause of the Accident and damages sustained by Plaintiff.

  32.   CSA performed all conditions precedent, covenants, and promises in accordance with the

        terms and conditions of the British Airways Agreement.

  33.   By reason of the foregoing, CSA has been damaged in an amount to be determined at trial,

        but in amount not less than $2,301,337.00 (two million three hundred and one thousand

        three hundred and thirty seven United States Dollars) for damage to property, diminution

        in value of the CSA Aircraft, and business interruption, in addition to CSA’s alleged

        liability to Kuwait Airways for the damage alleged to the Kuwait Aircraft, together with

        interest and costs.

                                     SECOND CLAIM - NEGLIGENCE
                              (as against Third-Party Defendant British Airways)

  34.   CSA repeats, reiterates, and realleges each and every allegation set forth in foregoing

        paragraphs numbered “1” through “33”, with the same force and effect as if more fully set

        forth at length herein.

  35.   Defendant British Airways owed a duty to Plaintiff CSA to perform ground handling

        services, including the performance of “brake riding” services, so that the CSA Aircraft

        would not come into contact with the Kuwait Aircraft.

  36.   If the allegations in the Swissport Third party Complaint are proven at trial to be true, then

        Defendant British Airways failed to perform ground handling services, including “brake

        riding” services, by not stopping the CSA Aircraft and by permitting the CSA Aircraft to

        come into contact with the Kuwait Aircraft.

  37.   If the allegations in the Swissport Third party Complaint are proven at trial to be true, then


                                                  6
Case 1:18-cv-07454-RPK-VMS Document 87 Filed 06/19/20 Page 7 of 12 PageID #: 1134




        Third Party Defendant British Airways’ acts and omissions of not preventing the CSA

        Aircraft from coming into contact with the Kuwait Aircraft or notifying anyone of the

        hazard caused the Accident and damages to Plaintiff CSA.

  38.   If the allegations in the Swissport Third party Complaint are proven at trial to be true, then

        Third Party Defendant British Airways was negligent by its acts and omissions in

        connection with its brake riding services and its failure to secure the safe and secure ground

        handling of the CSA Aircraft through Taxiway BB and other taxiways at JFK Airport, all

        of which caused the Accident and damages to Plaintiff CSA.

  39.   If the allegations in the Swissport Third party Complaint are proven at trial to be true, then

        the foregoing acts and omissions of Third party Defendant British Airways proximately

        caused the Accident and the damages sustained by CSA.

  40.   By reason of the foregoing, CSA has been damaged in an amount to be determined at trial,

        but in amount not less than $2,301,337.00 (two million three hundred and one thousand

        three hundred and thirty seven United States Dollars) for damage to property, diminution

        in value of the CSA Aircraft, and business interruption, in addition to the alleged liability

        of Plaintiff CSA to Kuwait Airways for the damage alleged to the Kuwait Aircraft, together

        with interest and costs.

                                THIRD CLAIM – NEGLIGENCE PER SE
                           (as against Third-Party Defendant British Airways)

  41.   CSA repeats, reiterates, and realleges each and every allegation set forth in foregoing

        paragraphs numbered “1” through “40”, with the same force and effect as if more fully set

        forth at length herein.

  42.   Section 245(1) of the New York General Business Law prohibits the operation of an aircraft

        in a careless or reckless manner so as to endanger the life or property of others.


                                                  7
Case 1:18-cv-07454-RPK-VMS Document 87 Filed 06/19/20 Page 8 of 12 PageID #: 1135




  43.   If the allegations in the Swissport Third party Complaint are proven at trial to be true, then

        British Airways’ acts and/or omissions of failing to stop the CSA Aircraft and/or notify

        anyone of the hazard constituted careless and reckless operation of the CSA Aircraft that

        endangered the life and/or property of others.

  44.   If the allegations in the Swissport Third party Complaint are proven at trial to be true, then

        British Airways’ careless and reckless operation of the CSA Aircraft was the proximate

        cause of the Accident and the damages sustained by CSA.

  45.   If the allegations in the Swissport Third party Complaint are proven at trial to be true, then

        British Airways’ acts and omissions with regard to the CSA Aircraft violated Section

        245(1) of the General Business Law of New York.

  46.   By reason of the foregoing, CSA has been damaged in an amount to be determined at trial,

        but in amount not less than $2,301,337.00 (two million three hundred and one thousand

        three hundred and thirty seven United States Dollars) for damage to property, diminution

        in value of the CSA Aircraft, and business interruption, in addition to the alleged liability

        of Plaintiff CSA to Kuwait Airways for the damage alleged to the Kuwait Aircraft, together

        with interest and costs.

                              FOURTH CLAIM – GROSS NEGLIGENCE
                          (as against Third-Party Defendant British Airways)

  47.   CSA repeats, reiterates, and realleges each and every allegation set forth in foregoing

        paragraphs numbered “1” through “46”, with the same force and effect as if more fully set

        forth at length herein.

  48.   Defendant British Airways owed a duty to Plaintiff CSA to provide safe and secure ground

        handling of the CSA Aircraft in light of the fact that Taxiway BB was obstructed by the

        Kuwait Aircraft and was open for only aircraft of Category III or less and/or open only to


                                                  8
Case 1:18-cv-07454-RPK-VMS Document 87 Filed 06/19/20 Page 9 of 12 PageID #: 1136




        A320 and B737 aircraft.

  49.   If the allegations in the Swissport Third party Complaint are proven at trial to be true, then

        Defendant British Airways, while knowing that Taxiway BB was obstructed by the Kuwait

        Aircraft, was reckless and acted in complete disregard of safety for persons and property

        by failing to stop the CSA Aircraft from proceeding down Taxiway BB and/or failing to

        notify anyone of the known obstruction.

  50.   If the allegations in the Swissport Third party Complaint are proven at trial to be true, then

        Defendant British Airways’ failure to stop the CSA Aircraft from proceeding down

        Taxiway BB while knowing that it was obstructed by the Kuwait Aircraft constituted gross

        negligence.

  51.   If the allegations in the Swissport Third party Complaint are proven at trial to be true, then

        British Airways’ knowing and reckless failure to stop the CSA Aircraft and to adequately

        warn CSA and/or the persons towing the CSA Aircraft constituted gross negligence.

  52.   If the allegations in the Swissport Third party Complaint are proven at trial to be true, then

        The foregoing acts and omissions of Defendant British Airways proximately caused the

        Accident and the damages sustained by CSA.

  53.   By reason of the foregoing, CSA has been damaged in an amount to be determined at trial,

        but in amount not less than $2,301,337.00 (two million three hundred and one thousand

        three hundred and thirty seven United States Dollars) for damage to property, diminution

        in value of the CSA Aircraft, and business interruption, in addition to the alleged liability

        of Plaintiff CSA to Kuwait Airways for the damage alleged to the Kuwait Aircraft, together

        with interest and costs.

        WHEREFORE, pursuant to Federal Rule of Civil Procedure 14(a)(3), Plaintiff CSA



                                                  9
Case 1:18-cv-07454-RPK-VMS Document 87 Filed 06/19/20 Page 10 of 12 PageID #: 1137




         demands judgment as follows:

         a. On the First Claim, damages in an amount to be determined at trial, but in amount not

            less than $2,301,337.00 (two million three hundred and one thousand three hundred

            and thirty seven United States Dollars) for damage to the CSA Aircraft, diminution in

            value of the CSA Aircraft, and business interruption, in addition to reimbursement of

            any payment for damage alleged to the Kuwait Aircraft, together with interest and

            costs, and

         b. On the Second Claim, damages in an amount to be determined at trial, but in amount

            not less than $2,301,337.00 (two million three hundred and one thousand three hundred

            and thirty seven United States Dollars) for damage to the CSA Aircraft, diminution in

            value of the CSA Aircraft, and business interruption, in addition to reimbursement of

            any payment for damage alleged to the Kuwait Aircraft, together with interest and

            costs,

         c. On the Third Claim, damages in an amount to be determined at trial, but in amount not

            less than $2,301,337.00 (two million three hundred and one thousand three hundred

            and thirty seven United States Dollars) for damage to the CSA Aircraft, diminution in

            value of the CSA Aircraft, and business interruption, in addition to reimbursement of

            any payment for damage alleged to the Kuwait Aircraft, together with interest and

            costs,

         d. On the Fourth Claim, damages in an amount to be determined at trial, but in amount

            not less than $2,301,337.00 (two million three hundred and one thousand three hundred

            and thirty seven United States Dollars) for damage to the CSA Aircraft, diminution in

            value of the CSA Aircraft, and business interruption, in addition to reimbursement of




                                                10
Case 1:18-cv-07454-RPK-VMS Document 87 Filed 06/19/20 Page 11 of 12 PageID #: 1138




            any payment for damage alleged to the Kuwait Aircraft, together with interest and

            costs.

         PLAINTIFF DEMANDS TRIAL BY JURY as against Third-Party Defendant.

         Dated: June 19, 2020
                New York, New York


                                           LEADER BERKON COLAO
                                           & SILVERSTEIN LLP

                                     By:   /s/ Raymond Mariani
                                           RAYMOND L. MARIANI
                                           rmariani@leaderberkon.com
                                           BRIAN K. CIFUENTES
                                           bcifuentes@leaderberkon.com
                                           630 Third Avenue
                                           New York, New York 10017
                                           P (212) 486-2400
                                           F (212) 486-3099




                                             11
Case 1:18-cv-07454-RPK-VMS Document 87 Filed 06/19/20 Page 12 of 12 PageID #: 1139




                                    CERTIFICATE OF SERVICE

                  I hereby certify that I have on this day caused the foregoing CHINA SOUTHERN

   AIRLINES CO., LTD.’S RULE 14(a)(3) CLAIMS AGAINST THIRD-PARTY DEFENDANT

   to be electronically filed using the CM/ECF system, which will send notification of such filing to

   all counsel registered to receive such notice.

                  This 19th day of June, 2020.

                                                    By: /s/ Brian Cifuentes
                                                          BRIAN K. CIFUENTES




                                                     12
